‘ internal_revenue_service significant index no department of the treasury washington oe - a rg contact person telephone number in reference to t ep ra t a2 date oct inre private_letter_ruling on sec_72 this letter is in response to the request of your authorized representative dated date for a ruling on your behalf that distributions from your individual_retirement_accounts iras would qualify as part of a series of substantially_equal_periodic_payments provided for under sec_72 of the internal_revenue_code the code according to the facts stated in your ruling_request you have a total of five iras you intend to commence annual distributions from ira and ira identified in your letter which will be determined using the methodology described below you are currently years old and your date of birth is date you intend to commence annual distributions from ira and ira or from any one or combination of them within ninety days of the date of this letter the method utilized to calculate the distributions is similar to the second method described in q a-12 of notice_89_25 1989_1_cb_662 the aggregate account balance of ira and tra will be determined as of the last day of the month immediately preceding the initial distribution this aggregate account balance will be amortized as an end of year payment over a period of years determined by using your current age applied to table v of sec_1_72-9 of the income_tax regulations the regulations at an interest rate rounded to the nearest oths of percent equal to percent of the federal midterm rate in effect under sec_1274 of the code for the month of the initial distribution the resulting amount will be distributed to you from ira ira or from ira and ira as a level annual payment in the calendar_year and in subsequent calendar years - sec_408 of the code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 was added to the code by the tax_reform_act_of_1986 tra ‘86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional tax on early distributions from qualified_plans including ira’s the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions which are made on or after the date on which the employee attains age sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his or her beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the tax by sec_72iv that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee’s attainment of age then the taxpayer’s tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 exception plus interest for the deferral_period in the absence of regulations on sec_72 of the code notice_89_25 published on date provided guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods which could be used for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence one method of determining substantially equal annual periodic_payments described in q a-12 would be to use a method acceptable for purposes of calculating the minimum distributions required under sec_401 of the code for distributions to be made from an individual_account this could be accomplished by dividing the account balance as of a given date by the life expectancy or joint life and last survivor expectancy of the account owner and beneficiary if applicable this would be the amount to be distributed for the first year the life expectancies to be used are found in table v one life or table vi two lives of sec_1_72-9 of the regulations where a one-time calculation is done the same amount would be distributed in subsequent years a second method described in q a-12 determines an annual distribution amount by amortizing the taxpayer's account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and bu beneficiary at an interest rate that does not exceed a reasonable interest rate on the date payments commence the resulting payment is the amount to be distributed each year again the life expectancies to be used are found in table v one life or table vi two lives of sec_1_72-9 of the regulations the third method described in q a-12 of notice_89_25 determines substantially equal annual payments by dividing the account balance by an annuity factor the present_value of an annuity of dollar_figure per year beginning at the taxpayer's age attained in the first distribution year and continuing for the life of the taxpayer with such annuity factor derived using a reasonable mortality_table and using an interest rate that does not exceed a reasonable interest rate on the date payments commence if substantially equal monthly payments are being determined the taxpayer's account balance would be divided by an annuity factor equal to the present_value of an annuity of dollar_figure per month beginning at the taxpayer's age attained in the first distribution year and continuing for the life of the taxpayer the annuity factor is calculated using commutation functions derived from a particular mortality_table where a particular interest rate is assumed because an infinite number of interest rates could be assumed the number of possible tables of commutation functions is infinite in the example in q a-12 of notice_89_25 the annuity factor is derived using commutation functions based on the up-1984 mortality_table where an interest rate of is assumed the methodology you have proposed to use to determine your distributions is consistent with the second method described in q a-12 of notice_89_25 the life expectancy and the interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable high interest rate or an unreasonable life expectancy accordingly we conclude that the method you described determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 t a iv of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling is directed only to the individual that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely yours martin l pippins manag employee_plans actuarial group tax_exempt_and_government_entities_division bis
